UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RICKY HALL,

Plaintiff, 18-CV-8114 (NSR)

-against- ORDER
WESTCHESTER COUNTY, et al.,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge

Plaintiff Ricky Hall ("Plaintiff’), a pro se inmate incarcerated at Westchester County
Department of Corrections, commenced the instant action on or September 5, 2018, asserting claims
pursuant to 42 U.S.C. § 1983. (EFC No. 1.) Following service of process, the named Defendants filed
notices of appearances but have yet to file answers or filed the appropriate motions. On January 4,
2019, counsel for Defendant Aramark Correctional Services, LLC (“Aramark”), filed correspondence
wherein it sought to file a motion to dismiss. (ECF No. 19.) The Court notes, however, that said
correspondence references the wrong case caption, index number and is addressed to the wrong judge.

In light of the foregoing, the Defendants are directed to file answers or to seek leave of Court
to file appropriate motions on or before April 13, 2020. Defendants’ failure to comply with this order
may result in the Defendants being deemed in default. Clerk of the Court directed to mail a copy of
this Order to pro se Plaintiff at the address on ECF and show proof of service on the docket.

Dated: March 10, 2019 SO ORDERED..........
White Plains, New York / ee 2

 

 

ye?

 

NELSON S. ROMAN
United States District Judge

 

 
